Exhibit 10.16
EZCORP, INC.
RESTRICTED STOCK AWARD
Award Summary

     
Recipient
  [NAME OF EXECUTIVE OFFICER]
 
   
Employee No.
  [XXX-XX-XXXX]
 
   
Award Identification No.
  [XXXXXXXXX]
 
   
Date of Award
  [GRANT DATE]
 
   
Number of Shares (Total)
  [NUMBER OF SHARES]
 
   
Vesting Schedule*
  Number            Date

 

*   Subject to the Performance Goals described in Exhibit A.

EZCORP, Inc., a Delaware corporation (the “Company”), is pleased to award you
shares of the Company’s Class A Non-Voting Common Stock, subject to the
“Standard Terms and Conditions” attached to this Award Summary (the “Term and
Conditions”). This Award Summary, together with the Terms and Conditions, shall
constitute the Award Agreement with regard to the award of Restricted Stock
described herein.
As provided in Paragraph 16 of the Terms and Conditions, this award of
Restricted Stock will not be effective until you have accepted the award, and
acknowledged and agreed to the terms and conditions set forth in the Award
Agreement, by executing this Award Summary in the space provided below and
returning it to the Company’s Stock Plan Administrator, 1901 Capital Parkway,
Austin, Texas 78746.

            Awarded subject to the terms and conditions stated above:

EZCORP, INC.
    By:              

I hereby accept the Award described herein and acknowledge and agree to the
terms and conditions set forth in the Award Agreement:

                 
 
      Date:        
 
[NAME OF EXECUTIVE OFFICER]
         
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT A
This Exhibit constitutes a part of the Award Summary to which it is attached,
and is hereby incorporated into such Award Summary.
PERFORMANCE GOALS
[DESCRIPTION OF SPECIFIC PERFORMANCE GOALS]

 



--------------------------------------------------------------------------------



 



EZCORP, INC.
RESTRICTED STOCK UNIT AWARD
Standard Term and Conditions
The Award described below is made under the EZCORP, Inc. 2010 Incentive Plan
(the “Plan”) and is governed by the terms of the Plan in addition to the terms
and conditions stated in the Award Agreement referred to below. A copy of the
Plan is available on the Company website at [INSERT URL]. Unless otherwise
defined, all terms used herein shall have the respective meanings described in
Section 5.1 of the Plan.
The following terms and conditions apply to the award of Restricted Stock Units
by EZCORP, Inc., a Delaware corporation (the “Company”), to any employee of the
Company or any Subsidiary of the Company. The recipient of any Award, the date
of the Award and the number of Restricted Stock Units awarded are set forth in
an Award Summary that has been duly executed and issued by the Company and
appropriately acknowledged and accepted by the recipient (the “Award Summary”).
That Award Summary, together with these term and conditions, shall constitute
the Award Agreement with regard to the Award. As used herein, the term “you”
(and derivatives thereof) refers to the recipient of the Award.

1.   General — Each Restricted Stock Unit awarded to you represents your right
to receive one share of Stock on the applicable vesting date, subject to the
terms and conditions described herein. As a material inducement to the Company
to make this Award, you agree that the following terms and conditions shall
apply to this Award, that you are not otherwise entitled to this Award, that the
Company is providing this Award in consideration for your promises and
agreements below and that the Company would not grant this Award absent those
promises and agreements.   2.   Vesting — The Company will issue you one share
of Stock for each vested Restricted Stock Unit. The Stock will be delivered to
you on the applicable vesting date or as soon as administratively practicable
thereafter. The Restricted Stock Units will vest in accordance with the schedule
set forth in the applicable Award Summary.   3.   Expiration — If your
Employment (as defined below) terminates for any reason other than your death or
Permanent Disability, any Restricted Stock Units that have not vested will
expire at that time. If your Employment is terminated by reason of your death or
Permanent Disability, all Restricted Stock Units will vest immediately and
automatically upon such termination of Employment.       As used herein, the
term “Employment” means your regular full-time or part-time employment with the
Company or any of its Subsidiaries, and the term “Employer” means the Company
(if you are employed by the Company) or the Subsidiary of the Company that
employs you.   4.   Rights as a Stockholder — You will have no rights as a
stockholder with respect to Stock that may be issued pursuant this Award until
that Stock is issued and registered in your name on the books of the Company’s
transfer agent. You will have no rights to receive dividend equivalent payments
with respect to Stock that may be issued pursuant to this Award. Restricted
Stock Units will be satisfied solely through the issuance and delivery of Stock.
  5.   Agreement With Respect to Taxes — You must pay any taxes that are
required to be withheld by the Company or the Employer as a result of this Award
or the issuance of Stock pursuant to this Award. You also agree that, subject to
compliance with applicable law, the Company or the Employer may recover from you
any taxes that may be payable by the Company or the Employer in any jurisdiction
in relation to this Award or the issuance of Stock pursuant to this Award. You
may pay such amounts in cash or make other arrangements satisfactory to the
Company or the Employer for the payment of such amounts. You agree that the
Company and the Employer, at their sole discretion and to the fullest extent
permitted by law, shall have the right to (a) demand that you pay such amounts
in cash, (b) deduct such amounts from any payments of any kind otherwise due to
you or (c) withhold from Stock to which you would otherwise be entitled the

 



--------------------------------------------------------------------------------



 



    number of shares of Stock having an aggregate Fair Market Value at that time
equal to the amount you owe. In the event the Company and the Employer, in their
sole discretion, determine that your obligations will not be satisfied under the
methods described in this paragraph, you hereby authorize the Company (or its
agent) to sell a portion of the Stock that is issued in satisfaction of the
Restricted Stock Units, which the Company determines as having at least the
market value sufficient to meet your obligations (plus additional shares to
account for rounding and market fluctuations), and use the net proceeds of such
sale to satisfy your obligations. Any such shares may be sold as part of a block
trade for the collective benefit of you and other participants, with all such
participants receiving an average price.   6.   Leaves of Absence — If you take
a leave of absence from active Employment that has been approved by the Employer
or is one to which you are legally entitled regardless of such approval, the
following provisions will apply:

  (a)   Vesting During Leave — Notwithstanding the vesting schedule set forth in
the Award Summary, no Restricted Stock Units will vest during a leave of absence
lasting more than 30 days, unless such leave of absence is an approved medical,
FMLA or military leave. The vesting that would have otherwise occurred during a
leave of absence lasting more than 30 days (other than an approved medical, FMLA
or military leave) will be deferred by the number of days you are on leave of
absence. For example, if Restricted Stock Units are scheduled to vest on
October 1, 2010 through October 1, 2013, and you take a 60-day leave of absence,
the dates on which the vesting occurs will be deferred to November 30, 2010
through November 30, 2013.     (b)   Effect of Termination During Leave — If
your Employment is terminated while you are on a leave of absence, the
Restricted Stock Units will expire or vest in accordance with the terms stated
in Paragraph 3 above.

7.   Return of Share Value — By accepting this Award, you agree that if the
Company determines that you engaged in “Conduct Detrimental to the Company” (as
defined below) during your Employment or during the one-year period following
the termination of your Employment, you shall be required, upon demand, to
return to the Company, in the form of a cash payment, the “Returnable Share
Value.” For this purpose, “Returnable Share Value” means the total Fair Market
Value of all Stock that was issued to you pursuant to this Award (including any
Stock that was withheld or sold to satisfy your obligations under Paragraph 6
above), determined as of the date such Stock was issued to you. The payment of
the Returnable Share Value shall be in addition to and separate from any other
relief or remedies available to the Company due to your Conduct Detrimental to
the Company.       For purposes of this Agreement, you will be considered to
have engaged in “Conduct Detrimental to the Company” if (a) you engage in
serious misconduct (whether or not such serious misconduct is discovered by the
Company prior to the termination of your Employment) or (b) you breach your
obligations to the Company pursuant to the Protection of Sensitive Information,
Noncompetition and Nonsolicitation Agreement between you and the Company.   8.  
Transferability — The Restricted Stock Units are not transferable except as
described in this Paragraph, and the provisions of this Paragraph shall apply
notwithstanding any other provision herein to the contrary.

  (a)   The Restricted Stock Units are transferable by will or the laws of
descent and distribution.     (b)   The Restricted Stock Units may be
transferred to (1) one or more “Family Members” (as defined below), (2) a trust
in which you or Family Members own more than 50% of the beneficial interests,
(3) a foundation in which you or Family Members control the management of assets
or (4) any other entity in which you or Family Members own more than 50% of the
voting interests; provided, however, that in any case, (A) the transfer is by
way of gift or is otherwise a donative transfer or, in the case of a transfer to
an entity, the transfer is made in exchange for an interest in the entity and
(B) the transferee expressly acknowledges that the terms and provisions of the
Award Agreement will continue to apply to the Restricted Stock Units in the
hands of the transferee. For purpose of this

 



--------------------------------------------------------------------------------



 



      provision, the term “Family Member” shall mean your spouse, former spouse,
child, stepchild, grandchild, parent, stepparent, grandparent, sibling, niece,
nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law or sister-in-law (including adoptive relationships) or any person
sharing your household (other than a tenant or employee). Notwithstanding the
provisions of this subparagraph (b), any transfer described herein must be made
in compliance with such procedural rules and regulations (including those
pertaining to the timing of transfers) as are established from time to time by
the Company.     (c)   The Restricted Stock Units may be transferred under a
domestic relations order in settlement of marital property rights, so long as
the transferee expressly acknowledges that the terms and provisions of the Award
Agreement will continue to apply to the Restricted Stock Units in the hands of
the transferee.

    Any attempt to transfer the Restricted Stock Units not in accordance with
the provisions of this Paragraph shall result in an immediate and automatic
expiration and cancellation of such Restricted Stock Units, and the Company
shall have no obligation to any purported transferee with respect to such
Restricted Stock Units.   9.   Trading Restrictions — The Company may establish
periods from time to time during which your ability to engage in transactions
involving the Stock is subject to specified restrictions (“Restricted Periods”).
Notwithstanding any other provisions herein, Restricted Stock Units will not
vest, and Stock will not be issued with respect thereto, during an applicable
Restricted Period and the applicable period during which Restricted Stock Units
vest shall be extended until the end of such Restricted Period, unless such
vesting is specifically permitted by the Company (in its sole discretion). You
may be subject to a Restricted Period for any reason that the Company determines
appropriate, including Restricted Periods generally applicable to employees or
groups of employees or Restricted Periods applicable to you during an
investigation of allegations of misconduct or Conduct Detrimental to the Company
by you.   10.   Prospectus — A copy of the prospectus related to the Stock
underlying the Restricted Stock Units is available on the Company’s website at
[INSERT URL]. In addition, you may obtain a copy of the prospectus free of
charge by making a request to the Company’s Stock Plan Administration
Department:

    Address — 1901 Capital Parkway, Austin, Texas 78746
Telephone —
E-mail —

11.   Notice — You agree that notices regarding this Award may be given to you
in writing either at your home address as shown in the records of the Company or
the Employer, or by electronic transmission (including e-mail or reference to a
website or other URL) sent to you through the Company’s normal process for
communicating electronically with its employees.   12.   Special
Acknowledgements — By accepting this Award, you expressly acknowledge the
following:

  •   This Award does not confer upon you any right to expectation of employment
by, or to continue in the employment of, your Employer.     •   The Plan is
discretionary in nature and may be suspended or terminated by the Company at any
time.     •   The Award is a one-time benefit that does not create any
contractual or other right to receive future Awards or benefits in lieu of
Awards.     •   All determinations with respect to future Awards, if any,
including the award date, the nature and size of the Award and the vesting
dates, will be at the sole discretion of the Company.     •   Your participation
in the Plan, and your acceptance of this Award, is entirely voluntary.     •  
The value of this Award (including the Stock that may be issued pursuant to this
Award) is an extraordinary item of compensation, is not part of normal or
expected compensation for any purpose and is not to be used for purposes of
calculating any severance, resignation, redundancy, end of service payments,

 



--------------------------------------------------------------------------------



 



      bonuses, long-service awards, pension or retirement benefits or similar
payments, and you waive any claim on such basis.     •   The grant of an equity
interest in the Company (represented by this Award) gives rise to the Company’s
need (on behalf of itself and its stockholders) to protect itself from Conduct
Detrimental to the Company, and your promises and agreements described in
Paragraph 7 above are designed to protect the Company and its stockholders from
Conduct Detrimental to the Company.     •   Vesting of Restricted Stock Units
ceases upon termination of Employment for any reason, except as may otherwise be
explicitly provided in the Award Agreement or the Plan.     •   The future value
of the Restricted Stock Units (and the Stock that may be issued pursuant to this
Award) is unknown and cannot be predicted with certainty.     •   You
understand, acknowledge and agree that you will have no rights to compensation
or damages related to this Award or any Stock that may be issued pursuant to
this Award as a consequence of the termination of your Employment for any reason
whatsoever and whether or not in breach of contract.

13.   Data Privacy Consent — As a condition to Company’s making this Award, you
consent to the collection, use and transfer of personal data as described in
this Paragraph. You understand that the Company and its Subsidiaries hold
certain personal information about you, including your name, home address and
telephone number, date of birth, social security number, salary, nationality,
job title, any ownership interests or directorships held in the Company or its
Subsidiaries and details of all Awards made or cancelled (collectively, “Data”).
You further understand that the Company and its Subsidiaries will transfer Data
among themselves as necessary for the purposes of implementation, administration
and management of your participation in the Plan, and that the Company and any
of its Subsidiaries may each further transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan. You understand that these recipients may be located in the United
States of America, the European Economic Area or elsewhere. You authorize them
to receive, possess, use, retain and transfer such Data as may be required for
the administration of the Plan or the subsequent holding of Stock on your
behalf, in electronic or other form, for the purposes of implementing,
administering and managing your participation in the Plan, including any
requisite transfer to a broker or other third party with whom you may elect to
deposit any shares of Stock acquired under the Plan. You understand that you
may, at any time, view such Data or require any necessary amendments to it.  
14.   Governing Law and Venue — This Award Agreement and the Plan shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, United States of America. The venue for any and all disputes arising
out of or in connection with this Agreement shall be Travis County, Texas,
United States of America, and the courts sitting exclusively in Travis County,
Texas, United States of America shall have exclusive jurisdiction to adjudicate
such disputes. Each party hereby expressly consents to the exercise of
jurisdiction by such courts and hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to such laying of venue (including the defense of
inconvenient forum).   15.   Effect of Invalid Provisions — If any of the terms
or conditions set forth in the Award Agreement are determined by a court of
competent jurisdiction to be unenforceable, any Restricted Stock Units that have
not vested as described above will expire at that time and you agree to return
to the Company the Returnable Share Value (as defined in Paragraph 7 above) with
respect to all Stock theretofore issued to you pursuant to the Award.   16.  
Acceptance of Terms and Conditions — This Award will not be effective and you
may not take action with respect to the Restricted Stock Units or the Stock that
may be issued pursuant to this Award until you have accepted the Award and
acknowledged and agreed to the terms and conditions set forth in the Award
Agreement in the manner prescribed by the Company. Failure to accept the Award
prior to the first vesting date will result in immediate and automatic
expiration and cancellation of the Award. You should print a copy of these Terms
and Conditions and your Award Summary for your records.

 